In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  Nos. 06-14-00051-CR,
                   06-14-00058-CR &
                    06-14-00059-CR



        STEVEN DEWAYNE PRUITT, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



           On Appeal from the 8th District Court
                  Hopkins County, Texas
      Trial Court Nos. 1323451, 1323371, & 1323452




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER
        Steven DeWayne Pruitt appeals under three separate cause numbers his convictions of

two counts of delivery of marihuana in a drug-free zone, and one count of burglary of a

habitation with intent to commit aggravated assault. The clerk’s records in these matters were

filed April 25, 2014, and the reporter’s records were filed August 13, making Pruitt’s brief(s)

originally due September 12.      This deadline was extended twice by this Court on Pruitt’s

motions, resulting in the current due date of November 3. Pruitt has now filed a third motion

seeking an additional extension of the briefing deadline.

        We have reviewed Pruitt’s third motion to extend time as well as the appellate record,

and we find no compelling information to convince us that this brief requires more time to

prepare. The motion to extend time to file Pruitt’s appellate brief is overruled.

        We order counsel to file Pruitt’s appellate brief with this Court on or before December 3,

2014.

        IT IS SO ORDERED.



                                              BY THE COURT



Date: November 13, 2014




                                                 2